              Case 19-14839-AJC        Doc 17   Filed 04/30/19    Page 1 of 15



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
In re:
                                                              Case No.: 19-14839-AJC
GOOD SHEPHERD CHUCH,
INC.,
             Debtor.               /                          Chapter 11

  CITY FIRST MORTGAGE'S MOTION FOR PROSPECTIVE RELIEF FROM
          STAY AND FOR SANCTIONS FOR BAD FAITH FILING

   EXPEDITED RELIEF REQUESTED – THIS NEWLY FORMED DEBTOR
 ACQUIRED VIA QUIT CLAIM DEED TITLE TO PROPERTIES FROM NEW
  BEGINNINGS CHUCH AFTER ITS FOURTH BANKRUPTCY CASE WAS
 DISMISSED WITH PREJUDICE FOR BAD FAITH FILING – THIS FILING IS
 THE FIFTH FILING TO HAVE IMPAIRED SECURED LENDER’S LAWFUL
                     ENFORCEMENT RIGHTS

         Secured Lender, City First Mortgage (“City First”), moves for entry of an Order

granting it prospective stay relief pursuant to 11 U.S.C. 363(d)(4) and awarding sanctions

for bad faith filing and an abuse of the bankruptcy process pursuant to Rule 11 and states:

                  FOUR EARLIER FILINGS BY NEW BEGINNINGS

         1.      Good Shepherd Church, Inc. via quit claim deed dated November 6, 2018

from serial-filer former Debtor, New Beginnings of South Florida, Inc. (“New

Beginnings”) assumed ownership of two properties subject to City First final judgment and

lis pendens.

         2.      On August 7, 2012, New Beginnings filed its first case no. 12-28972-LMI.

This case was dismissed for failure to file an attorney representation on August 21, 2012.

         3.      On April 22, 2015, New Beginnings filed its second case no. 15-17283-

LMI. This case was dismissed for failure to file schedules.

         4.      On December 29, 2015, the Circuit Court for Miami-Dade County, case no.

14-002715-CA-01, entered the Final Judgment of Foreclosure in the amount of
            Case 19-14839-AJC       Doc 17        Filed 04/30/19   Page 2 of 15



$201,161.64 in favor of City First and against the then owner of the subject property New

Beginnings relating to two properties located at 13454 and 13485 Alexandria Drive, Opa

Locka, Florida 33054. A copy of the final judgment is Exhibit A. The foreclosure sale

was set for February 11, 2016.

       5.      On February 10, 2016, New Beginnings filed its third case no. 16-11907-

RAM. This stopped the first foreclosure sale. On February 15, 2017, the Bankruptcy Court

entered an Order confirming the Debtor’s Amended Plan (DE #148). Section 3(b) of the

Plan required New Beginnings to make monthly payments including interest on City First’s

$234,000 allowed secured claim, and provided that in the event of default City First was

entitled to reset the foreclosure sale of the property upon 21 days written notice without

relief from stay.

       6.       A little more than a year after confirmation, New Beginnings defaulted

under the confirmed plan by failing to make the May, June, July, August or September

2018 monthly payments. City First then filed a motion in the foreclosure case to reset the

foreclosure sale, City First v New Beginnings, case no. 2014-002715-CA-13.            The

foreclosure sale was reset for January 7, 2019.

       7.      On or about November 6, 2018, New Beginnings assigned by quit claim

deed to the current debtor, Good Shephard. Despite having assigned the interest in the

properties, on January 4, 2019, New Beginnings filed, improperly pro se, a fourth

bankruptcy case no. 19-10138-LMI that stopped for a second time the foreclosure sale.

       8.      At no time during the evidentiary hearing on the motion to dismiss the New

Beginnings fourth bankruptcy case, did the representatives of New Beginnings disclose to

the Court that it had quit claimed the real properties to Good Shephard.

                                             2
               Case 19-14839-AJC        Doc 17       Filed 04/30/19    Page 3 of 15



          9.      After an evidentiary hearing on the Order to Show Cause, the Bankruptcy

Court entered the Order Dismissing Case With Prejudice for Three Years dated February

8, 2019. A copy of that Order is Exhibit B.

          10.     After dismissal for bad faith, City First reset the foreclosure sale for a third

time for April 15, 2019. This sale was canceled a third time by the current bad faith filing

now by the Debtor by virtue of a quit claim deed from New Beginnings that is of no force

and effect as it is filed after the lis pendens and final judgment filed in the foreclosure

action.

          11.     Moreover, Good Shepard just like its predecessor filed this petition

knowing that an entity even a non-profit one is prohibited from representing itself. In fact

this was one of the reasons Judge Isicoff dismissed the last filing of New Beginnings for

bad faith.

                                    RELIEF REQUESTED

          12.     This fifth bankruptcy case involving the same properties, again pro se with

full knowledge an entity cannot file without an attorney, was filed in bad faith solely to

hinder City First’s enforcement rights will be the subject of another motion by City First.

In fact this filing is an egregious flouting of the Bankruptcy Code and the Bankruptcy Court

given that there is an existing Order dismissing the previous case for bad faith.

          13.     Accordingly, City First requests not only this case be dismissed for bad faith

but that the Court grant City First prospective relief from the automatic stay for a period

of 3 years pursuant to 11 U.S.C. § 362(d)(4) in recordable form that will prevent any

additional bankruptcies filing from any entity affecting title to the properties described in

the Final Judgment attached as Exhibit A.             Because Chief Judge Isicoff previously

                                                 3
            Case 19-14839-AJC         Doc 17       Filed 04/30/19    Page 4 of 15



conducted an evidentiary hearing on this very issue, City First respectfully suggests this

Chapter 11 case be reassigned.

        14.      Prospective relief from stay is necessary under these egregious

circumstances to permit City First to enforce its lawful lien rights against a serial filing and

new debtor syndrome. The abuse of the bankruptcy process is precisely what § 362(d)(4)

is intended to prevent. City First request an Order enjoining any party with any subordinate

interest in the properties described in the Final Judgment from filing any bankruptcy for

three years.

        15.      There is no prospect for a reorganization in that the last reorganization with

the same properties and same revenues went into default within a year of confirmation.

        16.      Given the egregious circumstances evidencing bad faith and a clear intent

to abuse the bankruptcy process, City First requests that the Court award sanctions

including attorneys’ fees and costs in bringing this motion.

        WHEREFORE City First moves for entry of an Order (i) granting this Motion and

affording prospective stay relief enjoining any party including the Debtor or other entity

claiming a subordinate interest in the properties from filing a bankruptcy for three years;

(ii) directing the Miami-Dade Clerk of Courts to disregard any attempt by the Debtor or

such third party from attempting to use the automatic stay to stop a reset foreclosure sale

of the properties; (iii) awarding City First sanctions for bad faith filing and abuse of the

bankruptcy process including reasonable attorney’s fees and (iv) granting such other and

further relief as is just.

        I CERTIFY that a copy the above was served via ECF on all registered users

entitled to such notice and by US Mail to the Debtor 14500 NE 6th Avenue, North Miami

                                               4
         Case 19-14839-AJC    Doc 17       Filed 04/30/19   Page 5 of 15



FL 33161 on April 30, 2019.

                                           AM LAW
                                           Counsel for City First Mortgage
                                           7385 SW 87th Avenue, Suite 100
                                           Miami, FL 33173
                                           PH: 305.441.9530
                                           gmm@amlaw-miami.com
                                           By:/s/ Gary Murphree
                                           Gary M. Murphree, Esq.
                                           FBN: 996475




                                       5
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 6 of 15




           Exhibit A         Page 1 of 3
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 7 of 15




           Exhibit A         Page 2 of 3
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 8 of 15




           Exhibit A         Page 3 of 3
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 9 of 15




           Exhibit B Page 1 of 5
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 10 of 15




            Exhibit B Page 2 of 5
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 11 of 15




            Exhibit B Page 3 of 5
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 12 of 15




            Exhibit B Page 4 of 5
Case 19-14839-AJC   Doc 17   Filed 04/30/19   Page 13 of 15




            Exhibit B Page 5 of 5
                    Case
                     Case19-14839-AJC
                          19-10138-LMI Doc
                                        Doc17
                                            38 Filed
                                                Filed04/30/19
                                                      02/08/19 Page
                                                                Page14
                                                                     1 of
                                                                       of 215




      ORDERED in the Southern District of Florida on February 7, 2019.




                                                        Laurel M. Isicoff
                                                        Chief United States Bankruptcy Judge




_____________________________________________________________________________
                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

        In re:                                              CASE NO. 19-10138-BKC-LMI

        New Beginnings of South Florida, Inc.,              Chapter 11

                 Debtor.
        ______________________________/

                 ORDER DISMISSING CASE WITH PREJUDICE FOR THREE YEARS

                  This matter came before the Court on February 6, 2019 on its Order to Show

        Cause Why Case Should Not Be Dismissed With Prejudice For 3 Years (ECF #15) (the

        “Show Cause Order”). The Debtor, New Beginnings of South Florida, Inc., filed a

        Chapter 11 petition on January 4, 2019, pro se. Because the Debtor failed to obtain an

        attorney within the deadline set by the Court,1 the case was to be dismissed with a

        standard prejudice period of 180 days.2 After reviewing the docket, however, and noting




        1
         See Local Rule 9010−1(B)(1).
        2
         Corporations must be represented by counsel in court proceedings. See Osborn v. Bank of U.S., 22 U.S.
        738, 830 (1824). Accordingly, pro se corporate bankruptcy petitions are not permitted.




                                      Exhibit C Page 1 of 2
         Case
          Case19-14839-AJC
               19-10138-LMI Doc
                             Doc17
                                 38 Filed
                                     Filed04/30/19
                                           02/08/19 Page
                                                     Page15
                                                          2 of
                                                            of 215



that this case was the Debtor’s fourth bankruptcy case the Court determined that it was

appropriate to issue the Show Cause Order.

       At the hearing the Court heard argument from two non-attorney corporate

representatives of the Debtor, counsel for City First Mortgage Corp, counsel for 2009

TLC, LLC, counsel for Gloria Betancourt, As Trustee Of The Gloria Betancourt

Revocable Trust Dated March 1, 2011, as Assignee of Rogelio Betancourt, and the

United States Trustee.

       For the reasons stated on the record,

it is ORDERED and ADJUDGED:

       1. This case is DISMISSED with prejudice. The Debtor may not file bankruptcy

           in any district in the United States for a period of three years from the date of

           this Order.

       2. The Court will reserve jurisdiction to rule on any (a) motions for sanctions

           filed pursuant to Fed.R.Bankr.P. 9011 and (b) motions for prospective stay

           relief. Any such motions must be filed within 14 days from the entry of this

           Order.

       3. Because this bankruptcy case has been dismissed, the automatic stay is no

           longer in effect.

                                           ###

        The Clerk of the Court shall furnish copies to all creditors and interested parties
listed on the matrix.




                           Exhibit C Page 2 of 2
